DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on 05/27/2021 have been considered. initialed copies of form 1449 are enclosed herewith.
Claim Objections
3.	Claims 1 and 11 are objected to because of the following informalities:  the limitation “detect an angular position of the rotor by based on the phase current of the motor” should read as follow, detect an angular position of the rotor 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,7,9,11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180131305 A1) in view of White et al. (US 20160020443 A1).
Re. claim 1, Wang discloses permanent magnet synchronous motors (105) comprising a stator having a plurality of windings and a rotor (see BACKGROUND); 
a power switch circuit (135) that supplies power from a power source to the motor (102); and 
a controller (Fig. 1) configured to receive at least one signal associated with a phase current of the motor (ia, ib), detect an angular position of the rotor (θ) based on the phase current of the motor (unit 130 outputs a rotor position θ based on current iα and iβ), and 
apply a drive signal (output of SVM 110) to the power switch circuit (135) to control a commutation of the motor (105) based on the detected angular position of the rotor (θ), wherein, 
Fig. 10B depicts if the supply of power to the motor is turned OFF (“during the MAS stage 200, the MCU sets the current vector command Is* to zero Is*=0115 IQREF=0=IDREF” ¶.[0032]) to cause the motor to slow down (15B) and is turned back ON (20B) while the rotor speed exceeds a speed threshold (“The estimated speed and position values output by the speed observer varies with 
Wang discloses a startup control of a three-phase permanent magnet synchronous motors (PMSMs) used to control motors that require and operated with frequent Run/Stop operations. However, Wang does not disclose the three-phase permanent magnet synchronous motors (PMSMs) can be used to drive a power tool as a brushless motor within the housing.
White disclose that a three-phase permanent magnet synchronous motors (PMSMs) can be used to drive a power tool as a brushless motor within the housing ¶.[0587].
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Wang with the teaching of White to implement control algorithm of Wang to drive a brushless motor within a power tool housing since three-phase permanent magnet synchronous motors (PMSMs) are more popular in power tools because of their high power density, fast dynamic response, and high efficiency in comparison with other motors in their category.

wherein the controller is configured to sense a state of the ON/OFF switch (Wang, ¶.[0040]).
Re. claims 3 and 12, the combination of Wang and White discloses wherein the controller is configured to apply a sliding-mode observer (SMO) step to estimate a back electromotive force (back-EMF) voltage of the motor based on the phase current of the motor and detect the angular position of the rotor based on the estimated back-EMF voltage (Wang, ¶.[0034]).
Re. claim 7, the combination of Wang and White discloses wherein the speed threshold corresponds to a threshold below which the controller does not apply the SMO step to detect the angular position of the rotor (See Fig. 8 and its associated text).
Re. claim 9, Fig. 10B depicts if the supply of power to the motor is turned OFF (“during the MAS stage 200, the MCU sets the current vector command Is* to zero Is*=0115 IQREF=0=IDREF” ¶.[0032]) to cause the motor to slow down (15B) and is turned back ON (20B) while the rotor speed exceeds a speed threshold (“The estimated speed and position values output by the speed observer varies with each iteration of the MAS 
 	Re. claim 11, Wang discloses permanent magnet synchronous motors (105) comprising a stator having a plurality of windings and a rotor (see BACKGROUND); 
a power switch circuit (135) that supplies power from a power source to the brushless motor (102); and 
Wang discloses a startup of a three-phase permanent magnet synchronous motors (PMSMs) used to control motors that require and operated with frequent Run/Stop operations. However, Wang does not disclose the three-phase permanent magnet synchronous motors (PMSMs) can be used to drive a power tool as a brushless motor within the housing and equipped with a trigger switch actuatable by a user.
White disclose that a three-phase permanent magnet synchronous motors (PMSMs) can be used to drive a power tool as a brushless motor within the 
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Wang with the teaching of White to implement control algorithm of Wang to drive a brushless motor within a power tool housing since three-phase permanent magnet synchronous motors (PMSMs) are more popular in power tools because of their high power density, fast dynamic response, and high efficiency in comparison with other motors in their category.
The combination of Wang and White teaches
a controller (Wang, Fig. 1) configured to receive at least one signal associated with a phase current of the motor (ia, ib), detect an angular position of the rotor (θ) based on the phase current of the motor (unit 130 outputs a rotor position θ based on current iα and iβ), and 
apply a drive signal (Wang, output of SVM 110) to the power switch circuit (135) to control a commutation of the motor (105) based on the detected angular position of the rotor (θ), wherein, 
White disclose if the trigger switch (ON/OFF switch 123-12) is released and reengaged (“during the MAS stage 200, the MCU sets the current vector command Is* to zero Is*=0115 IQREF=0=IDREF” Wang,  Fig. 10B, ¶.[0032] after been modified by white by doing the switching ON/OFF using the trigger switch of White) while the rotor speed exceeds a speed threshold (“The estimated speed and position values output by the speed observer varies with each iteration of the .
5.	Claims 4-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180131305 A1) in view of White et al. (US 20160020443 A1), and further in view of Liu et al. (US 20100237817 A1).
Re. claims 4-6 and 13-14, the combination of Wang and White discloses wherein the controller is configured to apply a sliding-mode observer (SMO) step to estimate a back electromotive force (back-EMF) voltage of the motor based on the phase current of the motor and detect the angular position of the rotor based on the estimated back-EMF voltage; however, it is silenced with regard to how the controller calculates the back-EMF voltage of the motor as a function of the drive signal, the phase current of the motor, and a DC bus voltage input to the power switch circuit, as a function of the drive signal, the phase current of the motor, and a DC bus voltage input to the power switch circuit, as a function of motor phase voltage signals and the phase current of the motor, or as a function of the phase current of the motor only.
	On the other hand, Liu discloses a sliding-mode observer (SMO) analysis to estimate a back electromotive force (back-EMF) voltage of the motor as a function of the drive signal, the phase current of the motor, and a DC bus voltage input to the power switch 
Hence, it would have been obvious to one with ordinary skill in the art to implement the math analysis of Liu to compute the back electromotive force (back-EMF) voltage of the motor using a sliding-mode observer (SMO) in function of the phase current, phase voltage, and DC voltage Therefore, eliminating the need for complex calculation and reducing the overall execution time to quickly determining the back electromotive force (back-EMF) voltage for estimating the rotor position. 	
Allowable Subject Matter
6.	Claims 8, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.







/SAID BOUZIANE/Examiner, Art Unit 2846